Title: From James Madison to Joseph Ficklin, 28 August 1823
From: Madison, James
To: Ficklin, Joseph


        
          Sir
          Montpellier Aug. 28. 1823
        
        I have recd. your letter of the 9th. inst: my recollections of a conversation with Mr. Graves is so faint, that I cannot speak of it with precision. It must have been very transient & of a very general nature. He certainly misunderstood me: if he inferred an intention to decide on the merits of the financial measures in Kentucky, with which then I was as I am now too little acquainted to be justified in forming any judgment proper to be publickly expressed.
        Of the wisdom of the State in providing for the Education of its Citizens, there can be but one opinion among the considerate friends of our Republican Institutions. On that subject, I could be at no loss in forming & expressing mine; and it is presumable that Mr. Graves may have inadvertently applied to both subjects what was meant for one only.
        I thank you Sir for your delicacy in what relates to a public notice of any communication from me. As there is nothing in this that can invite it,

I need not say that it will be most agreeable to me, that no reference be made to it in your Gazette. With friendly respects
        
          J.M.
        
      